  Case: 1:16-cv-05486 Document #: 433 Filed: 04/21/21 Page 1 of 7 PageID #:18881




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 VIAMEDIA, INC.,                                   )
                                                   )
         Plaintiff,
                                                   )     No. 16 C 5486
                                                   )
 v.                                                )     Hon. Charles R. Norgle, Sr.
                                                   )
 COMCAST CORPORATION and                           )     Hon. Sheila M. Finnegan,
 COMCAST CABLE COMMUNICATIONS                      )     Magistrate Judge
 MANAGEMENT, LLC,                                  )
         Defendants.                               )

                               COMCAST’S STATUS REPORT

       Defendants (“Comcast”) respectfully submit this status report pursuant to the Court’s

Order requesting status reports before an April 23, 2021 status conference. Dkt. 429.

       Plaintiff Viamedia seeks over $500 million in damages from Comcast based upon two

antitrust claims: (1) a unilateral “refusal-to-deal” claim and (2) a “tying” claim. This Court, by

then-District Judge St. Eve, dismissed the refusal-to-deal claim on the pleadings and it was never

the subject of discovery. Following discovery, the Court granted Comcast’s motion for summary

judgment on the tying claim. The Seventh Circuit reversed both rulings. Viamedia, Inc. v.

Comcast Corp., 951 F.3d 429 (7th Cir. 2020). The Supreme Court is now considering Comcast’s

certiorari petition relating to that decision and has asked for the views of the Solicitor General.

       On remand, Comcast seeks full discovery on the refusal-to-deal claim. Viamedia takes

the position, however, that discovery should be severely truncated as to subject matter, time

period, and geography. Judge Norgle has already rejected efforts by Viamedia to short-circuit

the proper discovery process. The Court should do so again. As set forth below, Comcast asks

that the Court (1) grant Comcast’s motion to compel discovery, (2) deny Viamedia’s motion for

a protective order, and (3) extend the discovery schedule to ensure a complete record.
  Case: 1:16-cv-05486 Document #: 433 Filed: 04/21/21 Page 2 of 7 PageID #:18882




                                      Factual Background

       Viamedia and Comcast are competing “ad representatives,” which buy ad time from

cable companies for resale to advertisers. In 2003, Comcast agreed with Viamedia to buy some

of the ad time that Viamedia acquired from cable companies in Chicago and Detroit and resell it

along with ad time from other cable systems. In 2011, Comcast told Viamedia that it would

allow this contract to expire and declined to renew it. Years later, in 2016, Viamedia’s two

customers in Chicago and Detroit both switched to Comcast after concluding that Comcast

offered superior terms. Instead of competing harder for their business, Viamedia responded with

this lawsuit, which is backed by Viamedia’s private equity owner and a litigation financier.

       Viamedia’s refusal-to-deal claim asserts that it was illegal for Comcast not to help

Viamedia compete against Comcast by buying ad time from Viamedia. Viamedia argues that the

antitrust laws obligated Comcast to renew the parties’ 2003 contract in Chicago and Detroit in

perpetuity instead of letting it expire by its terms. Then-District Judge St. Eve dismissed this

claim before discovery (Dkt. 36, 60), but it was reinstated on appeal. On remand, Viamedia

newly asserts that this claim includes additional geographic areas where, it contends, Comcast

had an antitrust duty to help it. Through this lawsuit, Viamedia seeks to make the parties’ 2003

contract covering the Chicago and Detroit areas perpetual and extend it across the country.

                                Procedural History on Remand

       Before appeal, Viamedia claimed $500 million in damages on the tying claim. Viamedia

now intends to assert additional damages that it has not quantified. On remand, despite the size

of the case and the COVID pandemic, Viamedia proposed that fact discovery on its refusal-to-

deal claim and new damages should be limited to just one month. The Court rejected Viamedia’s

position as “unreasonable and impractical” and adopted Comcast’s proposed schedule. Dkt. 400.



                                                 2
  Case: 1:16-cv-05486 Document #: 433 Filed: 04/21/21 Page 3 of 7 PageID #:18883




       In December 2020, Comcast moved to extend the case schedule because Viamedia had

not even started producing documents and the parties had pending discovery disputes that would

affect the scope of discovery. Dkt. 419. The Court granted Comcast’s motion. Dkt. 420.

                                         Status Report

       Cert. Petition. Comcast has petitioned the Supreme Court to review the Seventh

Circuit’s decision. On December 7, 2020, the Supreme Court called for the views of the U.S.

Solicitor General. Such requests are rare and suggest the Court is seriously considering granting

the petition. Comcast expects the Solicitor General to respond by May 2021 and the Supreme

Court to rule on Comcast’s petition by June 2021. If the petition is granted, the Supreme Court’s

decision may lead to reinstatement of the judgment for Comcast without the need for further

proceedings or may fundamentally change the nature and scope of discovery.

       Status of Discovery. The parties agree that remand discovery is required into both

Viamedia’s refusal-to-deal claim and its purported new damages. The parties have engaged in

document discovery on remand, and there are two pending discovery motions. On March 1,

2021, Comcast substantially completed its production. Viamedia asserts that it substantially

completed its production on March 31, 2021. Comcast disagrees, including because Viamedia

has refused to produce documents within the scope of the pending motions. The parties have

agreed not to commence depositions given the pending disputes about the scope of discovery.

       In December 2020, Comcast served subpoenas on cable companies that Viamedia

contends are relevant and on Viamedia’s private equity owner, Lake Capital. Comcast

anticipates deposing third parties after Viamedia has fully produced relevant documents. Lake

Capital (also represented by Viamedia’s counsel) objected to the scope of Comcast’s subpoena

and did not produce any documents until the evening of the deadline for this status report.



                                                3
  Case: 1:16-cv-05486 Document #: 433 Filed: 04/21/21 Page 4 of 7 PageID #:18884




       Discovery Disputes. There are two fully briefed discovery motions. First, Comcast’s

motion to compel (Dkt. 410) seeks an order compelling Viamedia (1) to identify individuals with

knowledge related to its refusal-to-deal claim; (2) to identify all the third-party cable companies

and geographic areas relevant to that claim (or preclude Viamedia from asserting that Comcast

unlawfully refused to deal with it beyond those areas identified in an interrogatory response); and

(3) to produce documents from before 2016 in response to Comcast’s remand document requests.

Comcast seeks discovery that is fundamental to the case.

       The Court should grant Comcast’s motion. Viamedia has repeatedly suggested that it

will seek to expand its refusal-to-deal claim to encompass even more time periods and

geographic areas. Viamedia purports to reserve the right to do so even after the end of fact

discovery. The Court should reject Viamedia’s attempt to force Comcast to defend itself against

a moving target and order Viamedia to specify the scope of its claim and identify potential

witnesses. In addition, although Viamedia asserts that Comcast unlawfully refused to deal with

it from 2011 through 2016, Viamedia refuses to produce pre-2016 documents, asserting that its

pre-remand document production is enough. But until remand, Comcast did not serve any

discovery requests related to the refusal-to-deal claim, which Judge St. Eve dismissed at the

pleading stage prior to discovery. The purported refusals to deal took place at different times and

included different cities than the alleged tying. Viamedia’s prior production is insufficient for

those reasons and others, as shown in Comcast’s motion.

       Second, Viamedia’s motion (Dkt. 401) seeks an order forbidding Comcast from taking

discovery into its refusal-to-deal claim in Chicago, Detroit, and Hartford, Connecticut, on the

ground that those geographic areas were also relevant to its tying claim, which was the subject of

prior discovery. But, as noted, the purported refusals to deal took place at different times than



                                                 4
    Case: 1:16-cv-05486 Document #: 433 Filed: 04/21/21 Page 5 of 7 PageID #:18885




the alleged tying, and were never the subject of discovery requests. The Court should deny

Viamedia’s motion and order it to produce documents about these geographic areas that are

central to Viamedia’s refusal-to-deal claim.

         The parties have other disagreements about discovery, which have been the subject of

meet-and-confer calls and correspondence. Comcast believes that rulings on the pending

motions will provide guidance to the parties that may limit the need for further motion practice.1

                                       Proposed Discovery Schedule

         The Court should extend the current case schedule. If Comcast prevails on the pending

motions, Viamedia will require additional time to complete its production and discovery

responses. But in any event, the uncertainty about the scope of discovery caused by Viamedia

has delayed depositions of parties and third parties. Comcast also believes that it would be

efficient to defer depositions until after the Supreme Court decides Comcast’s certiorari petition,

which may fundamentally change the nature of this case. Accordingly, Comcast proposes the

following case schedule, which extends all deadlines by approximately 2.5 months:

          Beginning of Deposition Discovery                         July 12, 2021

          Close of Fact Discovery                                   October 22, 2021

          Burden of Proof Expert Reports                            November 19, 2021

          Rebuttal Expert Reports                                   January 14, 2022

          Close of Expert Discovery                                 February 11, 2022

          Daubert Motions                                           March 11, 2022

          Summary Judgment Motions                                  April 8, 2022



1
  The Court invited the parties to “suggest[] prioritization of pending motions.” Dkt. 429. Comcast believes that the
issues in the two pending discovery motions (Dkt. 401, 410) are intertwined and should be decided together. The
only other pending motion is Viamedia’s motion (Dkt. 421) for reconsideration of the Court’s December 11, 2020
Order modifying the case schedule. Comcast believes this motion is moot and we understand that Viamedia agrees.

                                                         5
  Case: 1:16-cv-05486 Document #: 433 Filed: 04/21/21 Page 6 of 7 PageID #:18886




Dated:   April 21, 2021              Respectfully submitted,


                                     COMCAST CORPORATION AND
                                     COMCAST CABLE COMMUNICATIONS
                                     MANAGEMENT, LLC

                                     /s/ Ross B. Bricker
                                     Michael T. Brody
                                     Ross B. Bricker
                                     JENNER & BLOCK LLP
                                     353 N. Clark Street
                                     Chicago, IL 60654-3456
                                     Tel: (312) 222-9350
                                     Fax: (312) 527-0484
                                     rbricker@jenner.com
                                     mbrody@jenner.com

                                     Arthur J. Burke (pro hac vice)
                                     David B. Toscano (pro hac vice)
                                     Christopher P. Lynch (pro hac vice)
                                     DAVIS POLK & WARDWELL LLP
                                     450 Lexington Avenue
                                     New York, New York 10017
                                     Tel: (212) 450-4000
                                     Fax: (212) 701-5800
                                     Arthur.Burke@davispolk.com
                                     David.Toscano@davispolk.com
                                     Christopher.Lynch@davispolk.com

                                     Attorneys for Defendants Comcast
                                     Corporation and Comcast Cable
                                     Communications Management, LLC




                                        6
  Case: 1:16-cv-05486 Document #: 433 Filed: 04/21/21 Page 7 of 7 PageID #:18887




                               CERTIFICATE OF SERVICE

       I, Ross B. Bricker, an attorney, certify that on April 21, 2021, I caused Comcast’s Status

Report to be served on all counsel of record by means of the Court’s ECF system.



                                             /s/ Ross B. Bricker
